Citation Nr: 0028990	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an increased evaluation for service-
connected otitis media, currently rated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to the May 13, 
1998 for the rating of 10 percent for service-connected 
otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  

These matters came to the Board of Veterans' Appeals (Board) 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted an increased rating of 10 percent 
for service-connected otitis media and assigned May 13, 1998 
as the effective date of the increase.  A notice of 
disagreement was submitted in January 1999.  A statement of 
the case was issued in April 1999.  The veteran filed a 
substantive appeal in May 1999.  


REMAND

The Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims.  

Service connection is in effect for chronic otitis media, and 
is rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.85, Diagnostic Code 6200 (1999).  Since the 
initiation of the appeal, amendments were made to the rating 
criteria used to evaluate the service-connected disabilities 
at issue.  64 Fed. Reg. 25206-25209 (1999).  The new rating 
criteria took effect on June 10, 1999.  The Court has stated 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, the April 1999 statement 
of the case only reflects consideration of the old version of 
Diagnostic Code 6200 since it was issued prior to the 
amendments in the rating criteria.  The version of Diagnostic 
Code 6200 in effect prior to June 10, 1999 contemplates 
chronic, suppurative otitis media.  The current version 
contemplates chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination), and provides for the 
separate evaluation of any related hearing impairment, 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull.  Therefore, the veteran needs to be informed of the 
new criteria and their application to his case, and given the 
opportunity to present evidence or argument to the effect 
that the new criteria permit a more favorable result in his 
case.  

In this case, the veteran has referred to recent visits to a 
VA facility for treatment of his service-connected otitis 
media.  Also, in the most recent VA examination report of 
August 1998, the examiner referred to tests conducted in July 
1997, within the year prior to receipt of the May 1998 claim 
for an increase.  However, the records referred to by the 
veteran and the examiner are not associated with the claims 
folder.  Therefore, any current VA or private treatment 
records related to the veteran's service-connected otitis 
media, they should be secured and associated with the claims 
folder.  

In this case, the matter of an extraschedular rating has been 
raised, but not addressed by the RO.  Therefore, the claim 
for an extraschedular rating, under § 3.321(b)(1), is 
remanded to the RO for adjudication.  The Board does not have 
jurisdiction to adjudicate the extraschedular rating claim in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
VA's General Counsel has held that the question of 
entitlement to an extraschedular rating is not inextricably 
intertwined with the question of entitlement to a higher 
schedular rating, and that the proper method of returning the 
case to the RO for further action is by remand rather than 
referral.  VAOPGCPREC 6-96.  Accordingly, this matter is 
REMANDED for the following actions:

1.  The RO should obtain any current (VA 
or private) medical records reflecting 
treatment of the veteran's service-
connected otitis media, particularly the 
July 1997 report the VA examiner referred 
to in the August 1998 examination report.  
Non-VA records should be obtained upon 
securing the necessary authorization.  
Once obtained, the RO should associate 
the records with the claims folder.

2.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for service-
connected otitis media, and the newly 
amended provisions of 38 C.F.R. § 4.87 
should be taken into account.

3.  The RO should readjudicate the claim 
for an earlier effective date on the 
basis of any additional evidence 
received pertaining to the year prior to 
the current date of claim.  

4.  The RO should adjudicate the claim 
for an extraschedular rating under § 
3.321(b)(1).  

5.  If any actions remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, including amendments to 38 
C.F.R. § 4.87.  The veteran and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


